*287Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered March 1, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 2Vs to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The totality of defendant’s interactions with the other persons present warrants the conclusion that defendant was a participant in the drug transaction, whose role, at a minimum, consisted of evaluating the undercover officer as a prospective purchaser (see People v Bello, 92 NY2d 523 [1998]).
Testimony that at the time of his arrest defendant was in possession of an unspecified amount of money that was not prerecorded buy money could not have caused any prejudice. Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Tom. J.P., Saxe, Lerner, Marlow and Gonzalez, JJ.